Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147874(7)                                                                                                Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  VINCENT BURGESS,                                                                                                    Justices
           Plaintiff,
  v                                                                 SC: 147874
                                                                    AGC: 1609-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2014
         d0519
                                                                               Clerk